Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement ("Agreement"), is entered into by and
between MAXXAM Inc. ("Employer"), and John H. Karnes ("Employee"), effective as
of April 3, 2006.

WITNESSETH

WHEREAS, Employer is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of Employer pursuant to such terms and
conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES

1.1          Subject to the terms and conditions of this Agreement, Employer
agrees to employ Employee, and Employee agrees to be employed by Employer,
beginning on or about April 3, 2006, and continuing until the earlier of (i) the
date of Employee's death, (ii) the date of Employee's initial eligibility for
benefits under Employer's Long Term Disability Plan, or (iii) April 3, 2009 (the
"Term"). At the conclusion of the Term, employee shall become an "at will"
employee as defined by the laws of the state of Texas.

1.2          Employee shall be employed as the Company's Executive Vice
President, Chief Financial Officer. Employee agrees to serve in this assigned
position and to perform diligently and to the best of Employee's abilities, the
duties and services of such position as determined by Employer, as well as such
reasonable additional or different duties and services appropriate to this
position, which Employee from time to time may be directed to perform by
Employer.

1.3          Employee shall, during the period of Employee's employment by
Employer, devote Employee's full business time, energy, and best efforts to the
business and affairs of Employer. Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interests of Employer, or requires any significant portion of Employee's
business time.

ARTICLE 2:

COMPENSATION AND BENEFITS

2.1          Employee's base salary while employed by Employer during the Term
shall be payable at a rate of not less than the gross amount of $400,000 per
annum which shall be paid in accordance with Employer's standard payroll
practice for its executives in effect from time to time ("Base Salary"). Base
Salary is determined on an annual basis and will be prorated for any partial
calendar year of employment. Employee's base salary shall be reviewed by the
Company's Compensation Policy Committee at the end of each calendar year.

2.2          Employee shall participate in Employer's bonus and similar
incentive arrangements that are available to Employer's executives. Employee's
annual bonus shall generally be targeted at 60% of Employee's base salary with a
maximum bonus potential of 120% of Employee's base salary, but the actual amount
of Employee's annual bonus shall be determined by the Compensation Policy
Committee in its discretion based on company performance, the Employee's
performance, and other factors deemed relevant by the Committee. The foregoing
notwithstanding, Employee shall receive a bonus in the gross amount of not less
than $180,000 for the calendar year 2006. Bonus awards are typically awarded in
December of each calendar year. Employee's bonus, including applicable target
and maximum bonus potential, may be reviewed by the Company's Compensation
Policy Committee at the end of each calendar year.

2.3          On the later of April 3, 2006, or his first date of employment,
Employer shall grant to Employee under the MAXXAM Inc. 2002 Omnibus Employee
Incentive Plan (the "MAXXAM Incentive Plan") 20,000 shares of MAXXAM stock.
Future grants of MAXXAM stock under the MAXXAM Incentive Plan shall be at the
discretion of Employer.



2.4          Commencing on the later of April 3, 2006, or the first day of
Employee's employment, and at all times during the Term while Employee is
employed by Employer, Employee will be designated as a participant in the MAXXAM
Inc. Capital Accumulation Plan (the "Plan"), subject to the terms of this Plan
as in existence from time to time. While Employer has no current intention of
modifying this Plan, Employer shall have no obligation to maintain this Plan
during the Term of Employee's employment with Employer.

 

2.5          Commencing on the later of April 3, 2006, or the first day of
Employee's employment, and subject to Employer's generally applicable expense
reimbursement policies, Employer shall reimburse Employee for all ordinary,
reasonable, and necessary expenses which Employee incurs in performing his
duties under this Agreement, including, but not limited to, travel, professional
dues and subscriptions, and course work required for employee to maintain his
professional accreditation. Employer shall provide Employee with an automobile
allowance payable monthly at an annual rate of $15,000 during the Term.

2.6          While employed by Employer, Employee shall be allowed to
participate, on the same basis as other executive employees of Employer, in all
general employee benefit plans and programs. Such benefits, plans, and programs,
which Employer shall have no obligation to maintain, may include, without
limitation, medical, health and dental care, life insurance, disability
protection, and qualified retirement plans.

2.7          During each calendar year of his employment during the Term,
Employee shall be entitled to four weeks vacation in lieu of the vacation to
which Employee would otherwise be entitled under Employer's vacation policy.
Such vacation entitlement shall be pro rated for any partial calendar year of
employment. Unused vacation may be carried forward in accordance with Employer's
existing policy but will not in any event be cashed out.

2.8          Employer has purchased and currently maintains insurance protecting
its officers and directors against certain losses arising out of actual or
threatened actions, suits, or proceedings to which such person may be made or
threatened to be made parties ("D&O Insurance") and, through its By-laws,
provides, in general, for the indemnification of officers and directors to the
fullest extent permitted under Delaware law ("Indemnification"). Employee shall
be covered by such D&O Insurance and Indemnification in the same manner as other
senior executives and directors of Employer while employed by Employer during
the Term.

ARTICLE 3:

TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION

3.1          Employee's employment with Employer may be terminated at any time
during the Term by Employer upon notice to Employee or by Employee upon notice
to Employer for any or no reason.

 

3.2          If Employee's employment is terminated by reason of the death of
Employee, Employee's eligibility for benefits under Employer's Long-Term
Disability Plan, a "Voluntary Termination" by Employee (as hereinafter defined),
or by Employer for "Cause" (as hereinafter defined), all future compensation and
benefits to which Employee is otherwise entitled pursuant to this Agreement
shall cease and terminate as of the date of termination. Employee shall be
entitled to (i) pro rata base salary through the date of such termination and
(ii) any compensation and benefits otherwise due to Employee pursuant to the
terms of Employer's employee benefit plans.

3.3          If Employee's employment is terminated for any reason other than as
described in Section 3.2 above during the Term, Employer shall continue to pay
to Employee through April 3, 2009 (i) Employee's base salary, determined at the
highest rate in effect within the one year period ending on the date of
termination, and (ii) Employee's bonus at the target rate in effect for the last
full year of Employee's employment. In addition, Employee shall be entitled to
such benefits under Employer's employee benefit plans, which are required to be
provided under the Employee Retirement Income Security Act of 1974, as amended,
in accordance with the terms of such plans.



3.4          As a condition to the receipt of the severance benefits provided in
Section 3.3, Employee shall execute a release, releasing Employer and Employer's
shareholders, officers, directors, employees, and agents from any and all claims
and from any and all causes of action of any kind or character, including but
not limited to, all claims or causes or action arising out of Employee's
employment with Employer or the termination of such employment, and the
performance of Employer's obligations hereunder and receipt of any benefits
provided hereunder by Employee shall constitute full settlement of all such
claims and causes of action.

3.5          For purposes of Section 3.2, a "Voluntary Termination" of the
employment relationship by Employee prior to expiration of the Term shall be any
termination of employment by Employee, other than (i) a termination of
Employee's employment because of a material breach by Employer of any material
provision of this Agreement which remains uncorrected for 30 days following
written notice of such breach by Employee to Employer or (ii) a termination of
Employee's employment within six months of a material reduction in Employee's
rank or responsibility with Employer which remains uncorrected for 30 days
following written notice of such reduction by Employee to Employer.

 

3.6          For purposes of Section 3.2, the term "Cause" shall mean any of (i)
Employee's gross negligence or willful misconduct in the performance of the
duties and services required of Employee pursuant to this Agreement, (ii)
Employee is charged with commission of a felony, (iii) Employee's commission of
an act of fraud against Employer, (iv) Employee's breach of any material
provision of this Agreement which remains uncorrected for 30 days following
written notice to Employee by Employer of such breach, (v) Employee's failure to
substantially perform his duties hereunder, other than as a result of illness or
injury, which failure remains uncorrected for 30 days following written notice
to Employee by Employer of such failure, or (vi) Employee's material failure to
comply with Employer's Code of Business Conduct, which failure remains
uncorrected for 30 days following written notice to Employee by Employer of such
failure.

3.7          Employee agrees that in his position as Executive Vice President,
Chief Financial Officer, he will receive and have access to confidential,
proprietary and trade secret information belonging to the Employer, including
but not limited to, the Employer's financial information, business records, and
information concerning the assets, resources or strategies of the Employer
("Confidential Information"). Employee hereby agrees that he will not, at any
time during or after his employment by Employer, make any unauthorized
disclosure of such Confidential Information or any information related to the
Employer or its officers, directors, employees, or shareholders (other than
publicly available information), or make any use thereof, except for the benefit
of, and on behalf of, Employer. For the purposes of this Section, the term
"Employer" shall also include affiliates of Employer. Employee agrees that he
will pay to Employer any amounts that he may benefit as a result of his breach
of the provisions of this Section.

ARTICLE 4:

MISCELLANEOUS

4.1          Any controversy, whether contractual or otherwise, arising out of
or related in any way to this Agreement or to the employment of Employee, shall
be subject to final and binding arbitration in lieu of litigation. This includes
claims for discrimination and harassment under federal or state law, wrongful
termination claims, and retaliation claims. Any such arbitration proceedings
shall be subject to the labor arbitration rules of the American Arbitration
Association and shall be held in Houston, Texas before a single arbitrator
selected by the parties from the American Arbitration Association's employment
law panel. In deciding the substance of the parties' claims, the arbitrator
shall apply the substantive laws of the State of Texas (excluding Texas
choice-of-law principles that might call for the application of some other
state's law). The arbitrator will not have the power to add to or ignore any of
the terms and conditions of this Agreement. He or his decision shall not go
beyond what is necessary for the interpretation and application of this
Agreement and obligations of the parties under this Agreement. If any
controversy regarding this Agreement is submitted to arbitration, Employee and
Employer agree that the arbitrator's decision shall be final and legally binding
on both parties. The arbitration provisions of this Section shall be governed by
the provisions of the Federal Arbitration Act. This Section shall not prevent
Employer from seeking an injunction from a court of competent jurisdiction in
connection with any actual or threatened breach of Section 3.7 by Employee.



4.2          For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Employer, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Employer, to MAXXAM Inc. at its corporate headquarters to the attention of
the Chairman of the Board of MAXXAM Inc.

If to Employee, to his last known personal residence.

4.3          Except as otherwise provided herein, this agreement shall be
governed in all respects by the laws of the State of Texas, excluding any
conflict-of-law rule or principle that might refer to the laws of another State
or country.

4.4          No failure by either party hereto at any time to give notice of any
breach by the other party of or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

4.5          It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

 

4.6          This Agreement shall be binding upon and inure to the benefit of
Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or, substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee's rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
Employer, other than in the case of death or incompetence of Employee.

4.7          This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to such subject
matter, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect such subject matter.
Each party to this Agreement acknowledges that no representation, inducement,
promise, or agreement, oral or written, has been made by either party with
respect to such subject matter, which is not embodied herein, and that no
agreement, statement, or promise relating to the employment of Employee by
Employer that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby.

EXECUTED this 3rd day of April 2006.

MAXXAM Inc.

By:

_/s/ Charles E. Hurwitz

 

 

Charles E. Hurwitz, Chairman

 

EMPLOYEE

By:

_/s/ John H. Karnes

 

John H. Karnes

 

 

 

 

 

 